296 F.2d 739
Mort C. LEWIS et al.v.CARNATION COMPANY.CARNATION COMPANYv.Mort C. LEWIS et al.
No. 6791.
No. 6792.
United States Court of Appeals Tenth Circuit.
September 28, 1961.

Appeal and Cross-Appeal from the United States District Court for the District of Colorado.
Dayton Denious, Denver, Colo., for Mort C. Lewis et al.
Lewis, Grant & Davis, Denver, Colo., for Carnation Co.
Before MURRAH, Chief Judge, and BREITENSTEIN, Circuit Judge.
PER CURIAM.


1
Appeal and Cross-Appeal dismissed pursuant to stipulation.